Citation Nr: 1532456	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  10-25 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for service-connected degenerative joint disease of the cervical spine.  

2.  Entitlement to increased rating in excess of 20 percent for service-connected right cervical sensorimotor radiculopathy prior to January 28, 2009; in excess of 30 percent prior to August 15, 2013, and in excess of 40 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to October 1981.  

These matters come before the Board of Veterans' Appeal (Board) on appeal from an October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which in pertinent part confirmed and continued a 20 percent evaluation for degenerative joint disease of the cervical spine with associated headaches.  The Veteran timely filed a notice of disagreement in January 2003.  

In a May 2003 rating decision, the RO granted entitlement to a separate compensable evaluation for the right (major) cervical sensorimotor radiculopathy and assigned a 20 percent evaluation effective September 23, 2002, as well as service connection for a scar, status post C7-C8 cervical root decompression secondary to service-connected degenerative joint disease of the cervical spine and assigned a 10 percent evaluation effective September 26, 2001.  The RO issued a Statement of the Case in May 2003 and the Veteran timely perfected an appeal to the Board.  Due to the Veteran's timely appeal, the October 2002 rating decision never became final.  Accordingly, the Board finds that the rating decision on appeal is the October 2002 rating decision, and the period on appeal dates back the Veteran's initial July 2001 claim for an increased rating.   

In a September 2009 rating decision, the RO granted an increased evaluation for service-connected right cervical sensorimotor radiculopathy to 30 percent effective January 28, 2009 and denied service connection for a left arm condition.  Subsequently, jurisdiction transferred to the RO in Los Angeles, California.    

In a January 2015 rating decision, the RO granted an increased evaluation for service-connected right cervical sensorimotor radiculopathy to 40 percent effective August 15, 2013.  

The issue of service connection for left cervical sensorimotor radiculopathy, claimed as a left arm condition, secondary to degenerative joint disease of the cervical spine was granted by the RO in a January 2015 rating decision.  As such, this issue has been resolved and is not before the Board.  See 38 C.F.R. § 20.200 (2014); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

 
FINDINGS OF FACT

1.  For the entire appeal period, the preponderance of the evidence shows forward flexion of the cervical spine was limited to not less than 20 degrees, without ankylosis, favorable or unfavorable, of the cervical spine or the entire spine.   
 
2.  For the entire appeal period, the Veteran's right (major) cervical sensorimotor radiculopathy was productive of no more than moderate incomplete paralysis


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for degenerative joint disease of the cervical spine, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).  

2.  From September 23, 2002, the criteria for a rating of 40 percent, but no higher, for right cervical sensorimotor radiculopathy, have been met.  38 U.S.C.A. 
§§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.45, 4.124a, Diagnostic Code 8611 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b) . 

As to the increased rating claim for the right cervical sensorimotor radiculopathy, the duty to notify was satisfied prior to the decision on appeal by way of a letters sent to the Veteran in August 2002 and May 2006 that informed him of his duty and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  It also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to assist the Veteran in the development of the claims includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and identified relevant VA and private treatment records have been obtained and considered. 
 
The Veteran was provided with VA examinations of the cervical spine in August 2002, June 2006, September 2009 and September 2014.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disability, as they are based on physical examinations of the Veteran, interviews, and objective testing.  Further, the Veteran has not reported, nor does the record show, that these disabilities have worsened in severity since the most recent examinations in September 2014.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

When evaluating joint disabilities rated on the basis of limitation of motion (LOM), VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, LOM due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45; Mitchell.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Court has held that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different DCs is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology. 

The terms "mild," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Cervical Spine

The Veteran seeks an increased rating for service-connected right cervical sensorimotor radiculopathy.  

Spinal disabilities are generally rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), which applies to DCs 5235 to 5243. 38 C.F.R. § 4.71a. The following evaluations are to be assigned for spinal disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

A 20 percent evaluation will be assigned for a cervical spine disability where there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion (ROM) of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is warranted where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. 

The General Rating Formula for Diseases and Injuries of the Spine specifies that the above evaluations are for limitation of range of motion with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It also specifies that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal combined range of motion of the cervical spine is 340 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA. Note (3).  The term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation;" provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Notes (2) and (4).  Finally, associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code. Note (1).

B.  Factual Background

By way of background, a July 1983 rating decision granted service connection for osteoarthritis of the cervical spine with neuropathy and assigned a 20 percent disability under diagnostic code 5290.  In July 2001, the Veteran filed an informal claim for increase and in an October 2002 rating decision, the RO confirmed and continued a 20 percent evaluation for degenerative joint disease of the cervical spine with associated headaches under diagnostic code 5290.  The Veteran timely filed a notice of disagreement in January 2003.  

The Veteran was afforded a VA examination in September 2002.  The VA examiner noted that the Veteran appeared prior to his scheduled examination in order to get X-rays taken and was seen by the examiner.  Thus, the examiner noted that "there are no records."  By way of medical history, the Veteran reported that while in service, he injured the back of his neck during a pugil stick (bayonet) training exercise.  The Veteran reported that he was "knocked out" and awoke in the hospital.  The X-rays taken at the time showed no fracture and he developed some posterior neck pain, headaches and right arm tingling.  In 1977, the Veteran reported that he had more pain in the back of his neck, right shoulder and right arm.  In 1983, the Veteran  reported "more problems" in the posterior of his back and constant pain the right arm.  He told the examiner that he was diagnosed with bone spurs, likely at the C4-C6 cervical area.  The Veteran reported that by July 2001, he developed more severe pain in the entire right upper extremity and noted decreased ability to grip, use fingernail cutters and write. In September 2001, the Veteran underwent surgery to remove the bone spurs but it did not alleviate his pain.  The Veteran currently complains of constant pain in the posterior neck, arms, forearm and sometimes dorsal hand.  He also described a "constant dead sensation at the right fourth and fifth fingers and the tip of his ring finger extending up the medial aspect of his forearm."  The Veteran also reported continued weakened strength and difficulty gripping and using his hands.  He reported that he has control of his bladder and bowel.  The Veteran also reported flare-ups of pain.  The Veteran reported working as a sales rep for buses.  

A physical examination of the upper extremities revealed that the upper trapezius is without tenderness or spasms while the right interscapular area has some tenderness.  The Veteran's neck scar was observed as dark, vertical, flat, slightly tender, mildly disfiguring with a healed surgical incision.  The examiner found no skin breakdown or muscle herniation.  There was a prominence in the C6 or C7 spinous process.  Range of motion testing of the neck revealed forward flexion to 20 degrees, with pain; extension to 44 degrees with pain; right lateral flexion to 24 degrees; left lateral flexion to 20 degrees; right rotation to 48 degrees and left rotation to 50 degrees.  Thus, the Veteran had a combined range of motion of the cervical spine was 206 degrees.  The Veteran's shoulder and elbow strength revealed mainly normal, and a pinprick sensation tested revealed that he had slightly decreased sensation in the right upper arm, forearm, and fifth finger.  An X-ray of the cervical spine revealed no evidence of fracture or spondylolisthesis, although there was narrowing of disk spaces at C5-C6 and C6-C7 with associated anterolateral osteophytes.  The examiner provided a diagnosis of degenerative joint disease (DJD) of C5-C7.  The examiner also provided a diagnosis of right cervical sensorimotor radiculopathy at least in the C7-C8, status post cervical surgery and cervical spondylosis or degenerative joint disease (DJD).  

In a May 2003 rating decision, the RO granted entitlement to a separate compensable evaluation for the right (major) cervical sensorimotor radiculopathy and assigned a 20 percent evaluation effective September 23, 2002, as well as service connection for a scar, status post C7-C8 cervical root decompression secondary to service-connected degenerative joint disease of the cervical spine and assigned a 10 percent evaluation effective September 26, 2001.  

The Veteran again was afforded a VA examination in June 2006.  The examiner continued to provide a diagnosis of degenerative joint disease (DJD), right cervical sensory motor radiculopathy and headaches.  The Veteran reports that his spine condition makes it difficult for him to drive, use tools or use his right arm for a long period.  With regard to his headaches, the Veteran reported that he developed headaches in 1975.  The Veteran stated that the headaches come once or twice a month that last for six to eight hours.  The functional impairment of his headaches results is debilitating and he cannot go to work for one to two days so he misses work about five to six times a year.  

A physical examination of the cervical spine revealed no evidence of muscle spasms or tenderness.  The examiner noted a midline scar on the cervical spine without tenderness, adherence, instability, inflammation, edema, tissue loss, keloid, hyperpigmentation or limitation of motion due to scarring.  The examiner noted that the Veteran does not have ankylosis.  Range of motion testing of the neck revealed forward flexion to 45 degrees, with pain at 30 degrees; extension to 45 degrees, with pain at 20 degrees; right lateral flexion to 45 degrees with pain at 25 degrees; left lateral flexion 45 degrees with pain at 25 degrees; right rotation to 80 degrees with pain at 40 degrees and left rotation to 80 degrees with pain at 40 degrees.  Thus, the Veteran had a combined range of motion of 180 degrees.  The examiner also noted that repetitive use also resulted in an additional limitation of motion at 10 degrees.  The examiner also found intervertebral disk syndrome (IVDS) with nerve root involvement because of decreased sensation along the dermatomes of C8-T1 which is the ulnar nerve of the right upper extremities.  The examiner noted that there is no bowel, bladder or erectile dysfunction.  Neurological examination revealed a decreased feeling on the ulnar aspect of the right hand and right forearm, and normal functioning in the lower extremities.  Motor strength testing revealed a "4+/5" on the right fourth and fifth fingers, and normal strength in the lower extremities.  The examiner provided a diagnosis of degenerative joint disease (DJD) and degenerative disc disease (DDD) of the cervical spine status post-surgery with residual limitation of motion in the cervical spine, headaches and right upper extremity radiculopathy involving the ulnar nerve.  In an addendum opinion, the VA examiner confirmed a diagnosis of right upper extremity ulnar root involving the C7, C8 and T1 root level.  He also reported that the Veteran has "some degree of pain 3-4/10 and constantly gets severe to 6-7/10." 

The Veteran was afforded a VA examination in September 2009.  The VA examiner continued the diagnosis of degenerative arthritis of the cervical spine, right (major) cervical sensorimotor radiculopathy associated with DJD of the cervical spine and headaches.  A physical examination of the cervical spine scar continued to show that it was not painful or provide any limitation of function.  The examiner noted fine tremors in both hands.  The examiner found no evidence of muscle spasms, weakness, loss of tone and atrophy of the limbs.  However, there is evidence of radiating pain on movement in the bilateral shoulder area.  There is no ankylosis of the cervical spine found.  Range of motion testing revealed flexion at 30 degrees, extension to 0 degrees, right lateral flexion to 15 degrees, left lateral flexion to 15 degrees, right rotation to 45 degrees and left rotation to 45 degrees.  Thus, the Veteran's combined range of the motion was 150 degrees.  Repetitive use testing did not provide any additional loss of motion.  The examiner concluded that the Veteran's right (major) cervical sensorimotor radiculopathy associated with DJD of the cervical spine likely involved the ulnar root, and subjective factors include a history of chronic neck pain while objective factors are decreased sensation to the right upper extremity.  The examiner concluded that the etiology of the peripheral nerve disease is IVDS affecting the ulnar nerve.  Neurological testing of cervical spine revealed that sensory functioning is impaired.   

In a September 2009 rating decision, the RO granted an increased evaluation for service-connected right cervical sensorimotor radiculopathy to 30 percent effective January 28, 2009 and denied service connection for a left arm condition.  

VA treatment records from the Long Beach VA Medical Center (VAMC) dated in August 2013 provided that the Veteran has no compression of the spinal cord.  The neurosurgeon provided that "as far as rating the foraminal stenosis at C6-7 as moderate to severe, in my experience is an estimate.  It is very difficult to be quantitative as to the magnitude of such findings."  The VA neurosurgeon did not recommend surgery at this time.  The Veteran continued to be treated for cervical epidural for his neck pain.   

The Veteran was afforded a VA examination in September 2014.  The VA examiner provided a diagnosis of cervical strain and right cervical radiculopathy.  Range of motion testing of the cervical spine revealed forward flexion at 30 degrees; extension at 20 degrees; right lateral flexion at 20 degrees, left lateral flexion at 20 degrees; right lateral rotation at 50 degrees and left lateral rotation at 50 degrees.  Repetitive use testing did not revealed any additional limitation of motion.  With regards to functional loss, the Veteran was noted to have less movement than normal, excess fatigability, pain on movement and lack of endurance.  The examiner noted localized tenderness or pain to palpitation of the cervical spine and guarding resulting in abnormal gait or spinal contour.  Muscle strength testing continued to show normal strength.  The examiner found no evidence of muscle atrophy.  Reflex examination revealed normal results.  Sensory examination of the forearm, hand and fingers revealed decrease sensation.   The examiner was also found to have radiculopathy.  The examiner found "mild" constant pain, "moderate" intermittent pain, "mild" paresthesias and "mild" numbness in the upper extremities.  The Veteran's radiculopathy involved the C7 nerve root (middle radicular group) and C8/T1 (lower radicular group).  He described the level of severity of the radiculopathy and side effect as "moderate."  The examiner found no evidence of ankylosis, other neurologic abnormalities or IVDS.  With regards to his functional impact on employment, the examiner provided that the Veteran is limited in overhead lifting.  He provided that the Veteran has "increased severity" in the right-sided radiculopathy caused by cervical spine injury. 

C.  Degenerative Joint Disease

In consideration of the medical evidence of record under the laws and regulation as set forth above, the Board finds that the Veteran's service-connected degenerative joint disease of the cervical spine does not warrant a rating in excess of 20 percent at any point during the pendency of the appeal.  

The Veteran's service connected DJD of the cervical spine is rated under the General Rating Formula for Disease and Injury of the Spine (General Rating Formula) which applies to Diagnostic Codes 5235 to 5243.  A 20 percent evaluation will be assigned for a cervical spine disability where there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion (ROM) of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine. A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.

The Board notes at the outset that there is no evidence at any time for ankylosis, favorable or unfavorable, of the cervical spine or the entire spine.  VA examiners in June 2006, September 2009 and September 2014 have specifically denied the presence of any ankylosis.  Further, the Board notes that at no time during the appeal period was the Veteran's forward flexion at 15 degrees or less, even considering additional functional limitation due to pain, repetition, weakness, incoordination or fatigue.  The range of motion testing conducted by the September 2002 examiner revealed forward flexion at 20 degrees with pain while subsequently testing showed forward flexion at 30 degrees.  In order to warrant a rating in excess of 20 percent, the preponderance of the evidence must show cervical forward flexion of 15 degrees or less.  Thus, a rating in excess of 30 percent is not warranted at any time during the appeal period.   

The Board has also considered whether a higher rating is warranted under Diagnostic Code 5235 to 5243.  Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes. 38 C.F.R. § 4.71a, DCs 5235 to 5243 and Note (1).  However, the Board notes that the evidence shows consistent denial of any bowel or bladder impairment.  38 C.F.R. § 4.71a, DCs 5235 to 5243 and Note (1).   As such, a separate rating for bowel or bladder impairment is not warranted.   The associated objective neurologic abnormality of radiculopathy is addressed in a separate section of this decision.

As the service-connected cervical spine disability specifically includes disc pathology, the Board is required to consider adjudicating it under the criteria for intervertebral disc syndrome (IVDS).  Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating IVDS Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243 and Note.  Under the IVDS formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, DC 5243, Note (1).  Here, the Veteran reported to the June 2006 VA examiner that he is not prescribed bedrest by a physician.  The Veteran indicated missing work five to six times a year due to his headaches.  Thus, the Veteran's incapacitation episodes are attributed to his headaches, and the duration of the Veteran's incapacitating episodes has been shown to be less than one week in a twelve month period.  Thus, no compensable rating is available under DC 5243.

In conclusion, the Board finds that the Veteran's cervical spine disability does not warrant a rating in excess of 30 percent at any time.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

D.  Right Cervical Sensorimotor Radiculopathy

As previously noted, associated objective neurologic abnormalities associated with the Veteran's service-connected cervical disability are to be evaluated separately under an appropriate diagnostic code.  The issues of entitlement to an increased rating in excess of 20 percent for right cervical sensorimotor radiculopathy prior to January 28, 2009, and in excess of 30 percent prior to August 15, 2013, and in excess of 40 percent thereafter is brought under the Board's jurisdiction as part of the Veteran's perfected appeal for entitlement to an increased evaluation for degenerative joint disease of the cervical spine.

The Veteran's right upper extremity cervical radiculopathy is evaluated under Diagnostic Code 8611, for incomplete paralysis of the middle radicular group.  The record documents that the Veteran is right hand dominate, so the applicable rating would be for the major extremity.  Incomplete paralysis which is "mild" is rated as 20 percent disabling, "moderate" as 40 percent disabling, and "severe" as 50 percent disability.  Complete paralysis of the middle radicular group is rated as 70 percent disabling.  The schedule of ratings for diseases of the peripheral nerves states that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

Throughout the duration of the appeal period, the medical evidence provided the Veteran's consistent report of pain radiating from his neck to the upper extremities, usually the right, with numbness and tingling in the arm, hand, and finger.  Physical and neurological examination has also consistently demonstrated decreased sensation in the ulnar aspect of the right hand and forearm.  

At the September 2002 VA examination, a pinprick sensation test revealed slightly decreased sensation in the right upper arm, forearm and fourth finger while the Veteran was "hypersensitive at the fifth finger."  The Veteran also reported that by July 2001, he developed more severe pain in the entire right upper extremity and noted decreased ability in grip.  The Veteran complained of constant pain in the lower aspect of his posterior neck as well as pain in the right posterior forearm, and sometimes dorsal hand.  He also reported a "constant dead sensation" in the fourth and fifth fingers.  

At the June 2006 VA examination, the Veteran reported "almost constant pain" in the right shoulder and arm.  A sensory neurologic examination revealed "decrease on the ulnar aspect of the right hand and right forearm."  

At the September 2009 VA examination, the Veteran continued to report symptoms of tingling, numbness, abnormal sensation, pain and weakness due to "nerve disease."  The VA examiner opined that the Veteran right (major) cervical sensorimotor radiculopathy associated with degenerative joint disease likely involved the ulnar root.  The examiner provided subjective factors are a history of chronic neck pain and objective factors are decreased sensation in the right upper extremities.  

Finally, at the September 2014 VA examination, the VA examiner continued to note that the Veteran had radicular pain described as "mild" constant pain, "moderate" intermittent pain, "mild" paresthesias and "mild" numbness in the upper extremities.  The Veteran's radiculopathy involved the C7 nerve root (middle radicular group) and C8/T1 (lower radicular group).  He described the level of severity of the radiculopathy and side effect as "moderate."  The examiner also concluded that the "increased severity" of the right cervical radiculopathy caused by cervical spine injury.  

Thus, the Board finds that the weight of the evidence supports a separate 40 percent evaluation for moderate right (major) cervical sensorimotor radiculopathy associated with degenerative joint disease beginning September 23, 2002, the date when physical examination first demonstrated the presence of radicular symptoms.   The Board gives significant weight to the September 2014 VA examiner's determination that the Veteran's right upper extremity cervical radiculopathy is of a moderate severity as a result of his cervical spine injury, as this determination was based on in-depth examination of the Veteran and consideration of the Veteran's reports of subjectively-experienced symptoms.  Further, the evidence of record demonstrates that the Veteran has consisted been found to experience the same symptomatology throughout the period on appeal. 

For these reasons, the Board finds that the Veteran's right (major) cervical sensorimotor radiculopathy warrants a rating of 40 percent beginning September 23, 2002, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

E. Other Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

With respect to the first prong of Thun, the Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's cervical spine disability is characterized by limitation of motion and functional impairment.  His right (major) cervical sensorimotor radiculopathy is characterized by moderate incomplete paralysis of the major extremity.   These manifestations are contemplated in the applicable rating criteria.  See 38 C.F.R. § 4.71a.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss.  38 C.F.R. § 4.40; Mitchell.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 3 8 C.F.R. §§ 4.45, 4.59; Mitchell.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  The rating criteria do not discuss the Veteran's specific manifestations of incomplete paralysis, such as pain, tingling, numbness, weakness, or decreased sensation.  However, the severity of these symptoms is reflected in the designations of "mild," "moderate" and "severe" paralysis.  The rating criteria are therefore adequate to evaluate the Veteran's radiculopathy.  Thus, with respect to the second prong of Thun, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his descriptions of cervical spine and radicular symptoms are consistent with the degrees of disability addressed by such evaluations.  Thus, the rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular ratings is not warranted.

The Board notes that the under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which an extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims. Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, such circumstances are not present here.  At the September 2009 VA examination, the Veteran reported being gainfully employed.  His most recent VA examination in September 2014 further provided that the Veteran's cervical condition impacts his ability to work in that he is limited from overhead lifting.  As such, the record reflects that the Veteran is gainfully employed.  Accordingly, there is no need for further analysis with respect to this matter.


ORDER

Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the cervical spine from January 26, 2001, is denied.

Subject to the laws and regulations governing payment of monetary benefits, a 40 percent rating, but no higher, is granted effective September 23, 2002, for right cervical sensorimotor radiculopathy associated with DJD of the cervical spine.   




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


